DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art reference is Kinni (US 6,782,848 B2).
	Regarding claim 13, Kinni discloses a combustor air bar grid (grate, 2) for use within a fluidized bed reactor (fluidized bed boiler), the combustor air bar grid (2) comprising: at least two main air collector bars (parallel pipes or beams, 8) in fluid communication with a source of fluidizing gas; a plurality of primary air bars (air ducts, 9) that are transverse to the main air collector bars (8) and arranged on the at least two main air collector bars (8) such that the main air collector bars (8) support the plurality of primary air bars (9), the plurality of primary air bars being in fluid communication with at least two of the main air collector bars (8), and the main air collector bars (8) and the primary air bars (9) defining ash removal openings in the air bar grid (2), since channels (12) of the cooling medium circulation are placed in the walls of sparge pipe (8); and a number of ash hoppers (7, 7a) arranged beneath the ash removal openings, wherein the main air collector bars (8) are configured to form external air-cooled walls for the ash hoppers (7, 7a) that are cooled with the pressurized fluidizing gas (see Abstract; figures 1-14 and column 2, line 56 through column 6, line 67).
	Kinni fails to disclose or suggest a plurality of fluidizing nozzles arranged to each of the primary air bars for fluidizing the bed reactor.
	Claims 14-38 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed June 16, 2022, with respect to the 112(b) rejection of claims 14, 17, 24-25, 27, 30 and 37-38 have been fully considered and are persuasive.  The 112(b) rejection of claims 14, 17, 24-25, 27, 30 and 37-38 has been withdrawn. 

Conclusion
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claim 13 is objected to because of the following informalities:  The examiner suggests amending “the pressurized fluidized gas” (see line 14) to “the fluidizing gas”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  The examiner suggests inserting the phrase “further comprising upper parts of ash hoppers” after “claim 13,” (see line 1) and ‘the” after upper parts (see line 2).  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  The examiner suggests inserting the phrase “further comprising upper parts of ash hoppers” after “claim 26,” (see line 1) and ‘the” after upper parts (see line 2).  Appropriate correction is required.


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774